Citation Nr: 0833481	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-40 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1981 to December 
1985, and from May 1987 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, Regional Office 
(RO).   


FINDINGS OF FACT

In September 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


